UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6620



DAVID P. SCHNEIDER,

                                           Petitioner - Appellant,

          versus


J. BRAND; K. HAWK, Dr.; T. WEST; H. LAPPIN,
Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-775-5-H)


Submitted:   September 11, 1997       Decided:   September 22, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Schneider, Appellant Pro Se.    Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Schneider v. Brand,
No. CA-96-775-5-H (E.D.N.C. Mar. 14, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2